Citation Nr: 0805102	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-38 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Marine 
Corps from March 1972 to January 1985.  The veteran also had 
subsequent service in the Army National Guard.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran and his spouse appeared and testified at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development should be 
undertaken to assist the veteran and thus remand is 
necessary.

First, the veteran and his spouse testified that the veteran 
served with the Texas Army National Guard from approximately 
1985 to 2003.  The veteran submitted a statement identifying 
that his Army National Guard unit was Company D, 2nd 
Battalion, 149th Aviation and providing the address of the 
unit in San Antonio, Texas.  The veteran and his spouse also 
testified that the veteran's unit was activated at least 
twice, the first time around 1990 to 1991 and the second time 
in September 2001 until February 2002.  They testified that, 
during these periods of active duty, the veteran sought 
treatment for his knee problems.  It appears no effort has 
been made to contact the Texas Office of the Adjutant General 
or the veteran's National Guard unit to request a search for 
the veteran's service records.  Thus, on remand, the 
appropriate inquiries should be made.

Second, the veteran and his spouse testified that the veteran 
began seeing a private physician after his separation from 
the Marine Corps in 1985 and that he has been treated at the 
same clinic (although by different doctors) since that time.  
Although they were not clear as to when the veteran first 
sought treatment for his knees after service, they stated 
that it was no later than 1990.  The Board notes that the 
veteran submitted treatment records from this medical care 
provider but that they only go back as far as November 1999.  
If treatment records exist between 1985 and 1999, these 
records could be relevant to the veteran's claim and, thus, 
should be sought on remand.  The veteran is advised that he 
should provide VA a release form to permit it to obtain these 
records or submit them to VA himself. 

Lastly, given the veteran's contentions, and current 
disability, a VA examination and a nexus opinion would be 
useful.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he should submit 
to VA copies of any evidence relevant to this 
claim that he has in his possession and has 
not already submitted.  See 38 C.F.R. 
§ 3.159(b) (2007).

2.  Contact the Office of the Adjutant 
General for Texas or other appropriate entity 
and request the veteran's service records 
(including medical and personnel) for the 
period of his Army National Guard duty 
(approximately 1985 to 2003), including any 
records relating to any period that the 
veteran's unit was activated.  The veteran's 
National Guard Unit was reportedly, Co. D, 
2nd Bn. 149th Aviation.  If records are 
unavailable from any sources, a negative 
reply is requested.

3.  Contact the veteran and request that he 
complete a release form authorizing VA to 
request copies of the private medical clinic 
that he testified has treated him since his 
separation from service, (apparently 
"Wellmed").  Such release should indicate 
that the treatment records sought are those 
from 1985 through 1999 (treatment record 
subsequent to 1999 are already of record).  
If the veteran provides completed release 
form, the medical records identified should 
be requested.  The veteran should be advised 
that he may submit these treatment records 
himself in lieu of providing the release for 
VA to obtain them.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.  
The veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA orthopedic examination.  
The claims file must be provided to the 
examiner for review, and the examiner's 
report should state that such review was 
accomplished.  

After reviewing the file, the examiner 
should render a diagnosis of what, if any, 
knee disorder(s) the veteran may have in 
either one or both of his knees.  The 
examiner should then render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current disorder(s) of 
the knee(s) had its onset in service.  The 
examiner should provide a full rational for 
any opinion given.  

5.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



